
	
		II
		112th CONGRESS
		2d Session
		S. 2183
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2012
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide funding for the Fugitive Extradition and
		  Apprehension Trust Fund.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bringing Fugitives to Justice
			 Act.
		2.Fugitive Extradition
			 and Apprehension Trust Fund
			(a)Fugitive
			 Extradition and Apprehension Trust Fund
				(1)In
			 generalThere is created in the Treasury a separate account to be
			 known as the Fugitive Extradition and Apprehension Trust Fund (referred to in
			 this section as the trust fund). There shall be deposited in the
			 trust fund the proceeds of forfeited appearance bonds, bail bonds, and
			 collateral collected under section 3146 of title 18, United States Code.
				(2)Use of
			 fundsAmounts deposited in the trust fund pursuant to paragraph
			 (1) shall be obligated and expended by the Attorney General for the following
			 purposes:
					(A)To the United
			 States Marshals Service to enhance efforts to investigate and apprehend
			 fugitives from justice.
					(B)To the Offices of
			 the United States Attorneys to enhance efforts to investigate and prosecute
			 fugitives from justice.
					(C)To the Office of
			 International Affairs in the Department of Justice to coordinate the
			 investigation and extradition or other legal rendition of international
			 fugitives from justice.
					(3)ReallocationAny
			 portion of an amount available under this subsection which is not obligated by
			 the Attorney General by the end of the fiscal year in which funds are made
			 available for allocation, shall be reallocated for award in the next fiscal
			 year.
				(b)Fiscal
			 yearAmounts shall be deposited in the trust fund established in
			 subsection (a) beginning in fiscal year 2013.
			3.Amendments to
			 the Crime Victims FundSection
			 1402(b) of the Victims of Crime Act of 1984 (42 U.S.C. 10601) is amended
			 by—
			(1)striking
			 paragraph (3); and
			(2)redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4).
			
